Title: From George Washington to Robert Morris, 28 May 1777
From: Washington, George
To: Morris, Robert



Dear Sir,
Head Quarters Morris Town May 28th 1777

I transmit you the inclosed from General Lee which I have just received by a flag. The other inclosures, I beg may be immediately handed to the Gentlemen for whom they are. As I am this moment going off to the Camp at Boundbrook, I have only time to add, that I am with sentiments of real regard & respect, Sir Your most Obedient servant

Go: Washington

